               Case 3:16-cv-03003-JD Document 64 Filed 03/08/19 Page 1 of 14




     MAURICE WUTSCHER LLP
 1   Eric Tsai (SBN 273056)
     71 Stevenson, Suite 400
 2   San Francisco, California 94105
     Tel. (415) 529-7654
 3   Facsimile: (866) 581-9302
     E-mail: etsai@mauricewutscher.com
 4
     Patrick J. Kane (SBN 273103)
 5   501 W. Broadway, Suite 800
     San Diego, California 92101
 6   Tel. (888) 339-5282
     Facsimile: (866) 581-9302
 7   E-mail: pkane@mauricewutscher.com
 8   Attorneys for Defendant Credit Control, LLC
 9
                                      UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11

12   MELINDA RUDIO,                                    )   Case No.: 3:16-cv-03003-JD
                                                       )
13                       Plaintiff,                    )   STIPULATED PROTECTIVE ORDER
                                                       )   FOR STANDARD LITIGATION
14                           v.                        )
                                                       )
15   CREDIT CONTROL, LLC,                              )
                                                       )
16                      Defendant.                     )
                                                       )
17                                                     )
18   1.     PURPOSES AND LIMITATIONS
19          Disclosure and discovery activity in this action are likely to involve production of
20   confidential, proprietary, or private information for which special protection from public
21   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
22   Accordingly, the parties hereby stipulate to and petition the court to enter the following
23   Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket
24   protections on all disclosures or responses to discovery and that the protection it affords from
25   public disclosure and use extends only to the limited information or items that are entitled to
26   confidential treatment under the applicable legal principles. The parties further acknowledge, as
27   set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them to file
28   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures that must be

     Stipulated Protective Order                       1                  Case No.: 3:16-cv-03003-JD
               Case 3:16-cv-03003-JD Document 64 Filed 03/08/19 Page 2 of 14




 1   followed and the standards that will be applied when a party seeks permission from the court to
 2   file material under seal.
 3   2.      DEFINITIONS
 4           2.1     Challenging Party: a Party or Non-Party that challenges the designation of
 5   information or items under this Order.
 6           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
 7   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
 8   of Civil Procedure 26(c).
 9           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
10   well as their support staff).
11           2.4     Designating Party: a Party or Non-Party that designates information or items that
12   it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
13           2.5     Disclosure or Discovery Material: all items or information, regardless of the
14   medium or manner in which it is generated, stored, or maintained (including, among other things,
15   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
16   responses to discovery in this matter.
17           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent
18   to the litigation who has been retained by a Party or its counsel to serve as an expert witness or
19   as a consultant in this action.
20           2.7     House Counsel: attorneys who are employees of a party to this action. House
21   Counsel does not include Outside Counsel of Record or any other outside counsel.
22           2.8     Non-Party: any natural person, partnership, corporation, association, or other
23   legal entity not named as a Party to this action.
24           2.9     Outside Counsel of Record: attorneys who are not employees of a party to this
25   action but are retained to represent or advise a party to this action and have appeared in this
26   action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
27   that party.
28           2.10    Party: any party to this action, including all of its officers, directors, employees,

     Stipulated Protective Order                         2                Case No.: 3:16-cv-03003-JD
               Case 3:16-cv-03003-JD Document 64 Filed 03/08/19 Page 3 of 14




 1   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
 2          2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 3   Material in this action.
 4          2.12    Professional Vendors: persons or entities that provide litigation support services
 5   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
 6   organizing, storing, or retrieving data in any form or medium) and their employees and
 7   subcontractors.
 8          2.13    Protected Material: any Disclosure or Discovery Material that is designated as
 9   “CONFIDENTIAL.”
10          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a
11   Producing Party.
12   3.     SCOPE
13          The protections conferred by this Stipulation and Order cover not only Protected Material
14   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
15   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
16   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
17   However, the protections conferred by this Stipulation and Order do not cover the following
18   information: (a) any information that is in the public domain at the time of disclosure to a
19   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party
20   as a result of publication not involving a violation of this Order, including becoming part of the
21   public record through trial or otherwise; and (b) any information known to the Receiving Party
22   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who
23   obtained the information lawfully and under no obligation of confidentiality to the Designating
24   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.
25   4.     DURATION
26          Even after final disposition of this litigation, the confidentiality obligations imposed by
27   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
28   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

     Stipulated Protective Order                      3                 Case No.: 3:16-cv-03003-JD
               Case 3:16-cv-03003-JD Document 64 Filed 03/08/19 Page 4 of 14




 1   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
 2   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
 3   action, including the time limits for filing any motions or applications for extension of time
 4   pursuant to applicable law.
 5   5.     DESIGNATING PROTECTED MATERIAL
 6          5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party
 7   or Non-Party that designates information or items for protection under this Order must take care
 8   to limit any such designation to specific material that qualifies under the appropriate standards.
 9   The Designating Party must designate for protection only those parts of material, documents,
10   items, or oral or written communications that qualify – so that other portions of the material,
11   documents, items, or communications for which protection is not warranted are not swept
12   unjustifiably within the ambit of this Order.
13          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
14   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
15   unnecessarily encumber or retard the case development process or to impose unnecessary
16   expenses and burdens on other parties) expose the Designating Party to sanctions.
17   If it comes to a Designating Party’s attention that information or items that it designated for
18   protection do not qualify for protection, that Designating Party must promptly notify all other
19   Parties that it is withdrawing the mistaken designation.
20          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order
21   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
22   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly
23   so designated before the material is disclosed or produced.
24          Designation in conformity with this Order requires:
25                (a) for information in documentary form (e.g., paper or electronic documents, but
26   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
27   Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only
28   a portion or portions of the material on a page qualifies for protection, the Producing Party also

     Stipulated Protective Order                      4                 Case No.: 3:16-cv-03003-JD
                 Case 3:16-cv-03003-JD Document 64 Filed 03/08/19 Page 5 of 14




 1   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
 2   margins).
 3          A Party or Non-Party that makes original documents or materials available for inspection
 4   need not designate them for protection until after the inspecting Party has indicated which
 5   material it would like copied and produced. During the inspection and before the designation, all
 6   of the material made available for inspection shall be deemed “CONFIDENTIAL.” After the
 7   inspecting Party has identified the documents it wants copied and produced, the Producing Party
 8   must determine which documents, or portions thereof, qualify for protection under this Order.
 9   Then, before producing the specified documents, the Producing Party must affix the
10   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a portion or
11   portions of the material on a page qualifies for protection, the Producing Party also must clearly
12   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
13                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
14   Designating Party identify on the record, before the close of the deposition, hearing, or other
15   proceeding, all protected testimony.
16                (c) for information produced in some form other than documentary and for any other
17   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
18   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only
19   a portion or portions of the information or item warrant protection, the Producing Party, to the
20   extent practicable, shall identify the protected portion(s).
21          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
22   designate qualified information or items does not, standing alone, waive the Designating Party’s
23   right to secure protection under this Order for such material. Upon timely correction of a
24   designation, the Receiving Party must make reasonable efforts to assure that the material is
25   treated in accordance with the provisions of this Order.
26   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
27          6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of
28   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

     Stipulated Protective Order                        5                  Case No.: 3:16-cv-03003-JD
               Case 3:16-cv-03003-JD Document 64 Filed 03/08/19 Page 6 of 14




 1   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 2   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
 3   challenge a confidentiality designation by electing not to mount a challenge promptly after the
 4   original designation is disclosed.
 5          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
 6   process by providing written notice of each designation it is challenging and describing the basis
 7   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
 8   notice must recite that the challenge to confidentiality is being made in accordance with this
 9   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in
10   good faith and must begin the process by conferring directly (in voice to voice dialogue; other
11   forms of communication are not sufficient) within 14 days of the date of service of notice. In
12   conferring, the Challenging Party must explain the basis for its belief that the confidentiality
13   designation was not proper and must give the Designating Party an opportunity to review the
14   designated material, to reconsider the circumstances, and, if no change in designation is offered,
15   to explain the basis for the chosen designation. A Challenging Party may proceed to the next
16   stage of the challenge process only if it has engaged in this meet and confer process first or
17   establishes that the Designating Party is unwilling to participate in the meet and confer process
18   in a timely manner.
19          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
20   intervention, the Designating Party shall file and serve a motion to retain confidentiality under
21   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days
22   of the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer
23   process will not resolve their dispute, whichever is earlier. Each such motion must be
24   accompanied by a competent declaration affirming that the movant has complied with the meet
25   and confer requirements imposed in the preceding paragraph. Failure by the Designating Party
26   to make such a motion including the required declaration within 21 days (or 14 days, if
27   applicable) shall automatically waive the confidentiality designation for each challenged
28   designation. In addition, the Challenging Party may file a motion challenging a confidentiality

     Stipulated Protective Order                       6                  Case No.: 3:16-cv-03003-JD
               Case 3:16-cv-03003-JD Document 64 Filed 03/08/19 Page 7 of 14




 1   designation at any time if there is good cause for doing so, including a challenge to the
 2   designation of a deposition transcript or any portions thereof. Any motion brought pursuant to
 3   this provision must be accompanied by a competent declaration affirming that the movant has
 4   complied with the meet and confer requirements imposed by the preceding paragraph.
 5          The burden of persuasion in any such challenge proceeding shall be on the Designating
 6   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
 7   unnecessary expenses and burdens on other parties) may expose the Challenging Party to
 8   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
 9   file a motion to retain confidentiality as described above, all parties shall continue to afford the
10   material in question the level of protection to which it is entitled under the Producing Party’s
11   designation until the court rules on the challenge.
12   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
13          7.1         Basic Principles. A Receiving Party may use Protected Material that is disclosed
14   or produced by another Party or by a Non-Party in connection with this case only for prosecuting,
15   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only
16   to the categories of persons and under the conditions described in this Order. When the litigation
17   has been terminated, a Receiving Party must comply with the provisions of section 13 below
18   (FINAL DISPOSITION).
19          Protected Material must be stored and maintained by a Receiving Party at a location and
20   in a secure manner that ensures that access is limited to the persons authorized under this Order.
21          7.2         Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
22   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
23   disclose any information or item designated “CONFIDENTIAL” only to:
24                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
25   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
26   information for this litigation and who have signed the “Acknowledgment and Agreement to Be
27   Bound” that is attached hereto as Exhibit A;
28                (b)    the officers, directors, and employees (including House Counsel) of the

     Stipulated Protective Order                        7                 Case No.: 3:16-cv-03003-JD
               Case 3:16-cv-03003-JD Document 64 Filed 03/08/19 Page 8 of 14




 1   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have
 2   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 3                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
 4   reasonably necessary for this litigation and who have signed the “Acknowledgment and
 5   Agreement to Be Bound” (Exhibit A);
 6                (d) the court and its personnel;
 7                (e) court reporters and their staff, professional jury or trial consultants, mock jurors,
 8   and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who
 9   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10                (f) during their depositions, witnesses in the action to whom disclosure is reasonably
11   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
12   A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of
13   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must
14   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
15   under this Stipulated Protective Order.
16                (g) the author or recipient of a document containing the information or a custodian
17   or other person who otherwise possessed or knew the information.
18   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
19          LITIGATION
20          If a Party is served with a subpoena or a court order issued in other litigation that compels
21   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
22   Party must:
23                (a) promptly notify in writing the Designating Party. Such notification shall include
24   a copy of the subpoena or court order;
25                (b) promptly notify in writing the party who caused the subpoena or order to issue
26   in the other litigation that some or all of the material covered by the subpoena or order is subject
27   to this Protective Order. Such notification shall include a copy of this Stipulated Protective
28   Order; and

     Stipulated Protective Order                        8                  Case No.: 3:16-cv-03003-JD
               Case 3:16-cv-03003-JD Document 64 Filed 03/08/19 Page 9 of 14




 1              (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 2   Designating Party whose Protected Material may be affected.
 3          If the Designating Party timely seeks a protective order, the Party served with the
 4   subpoena or court order shall not produce any information designated in this action as
 5   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
 6   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
 7   shall bear the burden and expense of seeking protection in that court of its confidential material
 8   – and nothing in these provisions should be construed as authorizing or encouraging a Receiving
 9   Party in this action to disobey a lawful directive from another court.
10   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
11          THIS LITIGATION
12              (a) The terms of this Order are applicable to information produced by a Non-Party
13   in this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties
14   in connection with this litigation is protected by the remedies and relief provided by this Order.
15   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
16   additional protections.
17              (b) In the event that a Party is required, by a valid discovery request, to produce a
18   Non-Party’s confidential information in its possession, and the Party is subject to an agreement
19   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
20                  (1) promptly notify in writing the Requesting Party and the Non-Party that some
21   or all of the information requested is subject to a confidentiality agreement with a Non-Party;
22                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective
23   Order in this litigation, the relevant discovery request(s), and a reasonably specific description
24   of the information requested; and
25                  (3) make the information requested available for inspection by the Non-Party.
26              (c) If the Non-Party fails to object or seek a protective order from this court within
27   14 days of receiving the notice and accompanying information, the Receiving Party may produce
28   the Non-Party’s confidential information responsive to the discovery request. If the Non-Party

     Stipulated Protective Order                      9                  Case No.: 3:16-cv-03003-JD
              Case 3:16-cv-03003-JD Document 64 Filed 03/08/19 Page 10 of 14




 1   timely seeks a protective order, the Receiving Party shall not produce any information in its
 2   possession or control that is subject to the confidentiality agreement with the Non-Party before
 3   a determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
 4   burden and expense of seeking protection in this court of its Protected Material.
 5   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
 7   Material to any person or in any circumstance not authorized under this Stipulated Protective
 8   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
 9   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
10   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
11   made of all the terms of this Order, and (d) request such person or persons to execute the
12   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
13   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
14          MATERIAL
15          When a Producing Party gives notice to Receiving Parties that certain inadvertently
16   produced material is subject to a claim of privilege or other protection, the obligations of the
17   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
18   provision is not intended to modify whatever procedure may be established in an e-discovery
19   order that provides for production without prior privilege review. Pursuant to Federal Rule of
20   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of
21   a communication or information covered by the attorney-client privilege or work product
22   protection, the parties may incorporate their agreement in the stipulated protective order
23   submitted to the court.
24   12.    MISCELLANEOUS
25          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
26   seek its modification by the court in the future.
27          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
28   Order no Party waives any right it otherwise would have to object to disclosing or producing any

     Stipulated Protective Order                         10             Case No.: 3:16-cv-03003-JD
              Case 3:16-cv-03003-JD Document 64 Filed 03/08/19 Page 11 of 14




 1   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,
 2   no Party waives any right to object on any ground to use in evidence of any of the material
 3   covered by this Protective Order.
 4          12.3    Filing Protected Material. Without written permission from the Designating Party
 5   or a court order secured after appropriate notice to all interested persons, a Party may not file in
 6   the public record in this action any Protected Material. A Party that seeks to file under seal any
 7   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be
 8   filed under seal pursuant to a court order authorizing the sealing of the specific Protected
 9   Material at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
10   establishing that the Protected Material at issue is privileged, protectable as a trade secret, or
11   otherwise entitled to protection under the law. If a Receiving Party's request to file Protected
12   Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the court, then the
13   Receiving Party may file the information in the public record pursuant to Civil Local Rule 79-
14   5(e) unless otherwise instructed by the court.
15   13.    FINAL DISPOSITION
16          Within 60 days after the final disposition of this action, as defined in paragraph 4, each
17   Receiving Party must return all Protected Material to the Producing Party or destroy such
18   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
19   compilations, summaries, and any other format reproducing or capturing any of the Protected
20   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
21   submit a written certification to the Producing Party (and, if not the same person or entity, to the
22   Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all
23   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party
24   has not retained any copies, abstracts, compilations, summaries or any other format reproducing
25   or capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled
26   to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
27   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports,
28   attorney work product, and consultant and expert work product, even if such materials contain

     Stipulated Protective Order                      11                  Case No.: 3:16-cv-03003-JD
              Case 3:16-cv-03003-JD Document 64 Filed 03/08/19 Page 12 of 14




 1   Protected Material. Any such archival copies that contain or constitute Protected Material remain
 2   subject to this Protective Order as set forth in Section 4 (DURATION).
 3   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4

 5   DATED:         March 4, 2019                    /s/ Erika A. Heath
                                                      Erika A. Heath
 6                                                    Attorneys for Plaintiff
 7

 8
     DATED:         March 8, 2019                     /s/ Eric Tsai
 9                                                    Eric Tsai
                                                      Attorneys for Defendant
10

11

12   PURSUANT TO STIPULATION, IT IS SO ORDERED.
13

14   DATED: ________________________           _____________________________________
                                                    Honorable James Donato
15                                                  United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulated Protective Order                     12                 Case No.: 3:16-cv-03003-JD
              Case 3:16-cv-03003-JD Document 64 Filed 03/08/19 Page 13 of 14




 1                                              EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I, _____________________________ [print or type full name], of _________________
 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5   understand the Stipulated Protective Order that was issued by the United States District Court
 6   for the Northern District of California on [date] in the case of Rudio v. Real Time Resolutions,
 7   Inc. et al., Case Number 3:16-cv-03003-JD. I agree to comply with and to be bound by all the
 8   terms of this Stipulated Protective Order and I understand and acknowledge that failure to so
 9   comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
10   promise that I will not disclose in any manner any information or item that is subject to this
11   Stipulated Protective Order to any person or entity except in strict compliance with the
12   provisions of this Order.
13          I further agree to submit to the jurisdiction of the United States District Court for the
14   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective
15   Order, even if such enforcement proceedings occur after termination of this action.
16          I hereby appoint __________________________ [print or type full name] of
17   _______________________________________ [print or type full address and telephone
18   number] as my California agent for service of process in connection with this action or any
19   proceedings related to enforcement of this Stipulated Protective Order.
20

21   Date: ______________________________________
22   City and State where sworn and signed: _________________________________
23

24   Printed name: _______________________________
25

26   Signature: __________________________________
27

28

     Stipulated Protective Order                      13                  Case No.: 3:16-cv-03003-JD
                Case 3:16-cv-03003-JD Document 64 Filed 03/08/19 Page 14 of 14




 1                            Certification Pursuant to Civil Local Rule 5-1(i)
 2             Pursuant to Civil Local Rule 5-1(i), signatories hereby attest that all signatures listed, and
 3   on whose behalf the filing is submitted, concur in the filing’s content and have authorized the
 4   filing.
                                                               /s/ Eric Tsai
 5
                                                               Eric Tsai
 6

 7                                           Certificate of Service
 8             I, Eric Tsai, certify that on the 8th day of March 2019 and pursuant to Fed. R. Civ. P. 5,
 9   I served a true and correct copy of the foregoing document and related exhibits on all interested
10   parties via CM/ECF.
11

12                                                             /s/ Eric Tsai
                                                               Eric Tsai
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Certificate of Service                                                    Case No. 3:16-cv-03003-JD
